Citation Nr: 0800824	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-17 489A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.  He is a recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claims on appeal.

Evidence associated with the veteran's claims folder 
indicates that he has been previously denied disability 
benefits from the Social Security Administration (SSA).  See 
SSA Data Inquiry dated January 2007.  The Court of Appeals 
for Veterans Claims (Court) has held that SSA records cannot 
be unilaterally deemed irrelevant by VA because the 
possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review 
of these records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187-8 (2002).  In the present case, it is not clear 
whether the veteran's outstanding SSA records contain 
evidence pertaining to his outstanding claims on appeal.  
However, since there is no indication to the contrary, the 
Board concludes that a remand is necessary to obtain any SSA 
determination and records associated with the determination.  

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's underlying claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  Dingess 
held that VA must provide notice of all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice regarding the type 
of evidence necessary to establish a disability rating or 
effective date.  As these questions are involved in the 
present appeal, such notice should be provided to the veteran 
upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran all notice and 
duty to assist obligations with regard to 
his request to reopen his previously 
disallowed claims of service connection 
for bilateral hearing loss and tinnitus.  
See 38 U.S.C.A. §§ 5103, 5103A.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006); see 
also Dingess, supra.  

2.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including the 
internet literature submitted by the 
veteran's representative in October 2007, 
and determine if the veteran has submitted 
evidence sufficient to warrant entitlement 
to the benefits sought.  Unless the 
benefits sought on appeal are granted, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



